Dear Mayor Zabbia:
Your request for an Attorney General's Opinion has been forwarded to me for research and reply. Specifically, you ask whether your appointment of a city prosecutor for the mayor's court is required to be confirmed by the city council of Ponchatoula?
This issue has been addressed previously in Louisiana Attorney General Opinion 02-0471. In that opinion, this office opined that LSA-R.S. 33:386
requires municipal officials and the municipal attorney to be appointed by the mayor, subject to confirmation by the board of aldermen, or in your case, confirmation by the city council. Opinion 02-0471 also opines that LSA-R.S. 33:404 describes the duties of the mayor, one of which is to appoint and remove municipal employees. This appointment can be made without the approval of the city council. The prosecutor for the mayor's court is not a municipal official or a municipal (city) attorney, but is a municipal employee. Therefore, the appointment can be made in accordance with R.S. 33:404 which does not require approval of the city council.
It should be noted that Opinion 02-0471 relies on earlier Attorney General Opinions, particularly 97-492, which states, that while the mayor may appoint [municipal employees] without approval of the board of aldermen, this appointment is meaningless until the salary is budgeted. In the case of the appointment of a city prosecutor for the Ponchatoula Mayor's Court, the salary must be budgeted in accordance with the requirements of the Local Government Budget Act, LSA-R.S. 39:1301, et seq. *Page 2 
In summary, the mayor may appoint municipal employees which include a prosecutor for the mayor's court without the approval of the city council. The salary for municipal employees must be budgeted in accordance with LSA-R.S. 39:1301, et seq., which requires the budget be approved by the city council.
We have attached Attorney General Opinions 02-0471 and 97-402 for your review. We trust we have answered your question. However, if you should need anything further, do not hesitate to contact this office.
  Very truly yours,
 CHARLES C. FOTI, JR. ATTORNEY GENERAL
  BY:_________________________  FRANCES J. PITMAN ASSISTANT ATTORNEY GENERAL
  CCF, JR.:FJP:sc